Citation Nr: 1226394	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005. 

2.  Entitlement to a rating in excess of 20 percent for impingement syndrome of the left shoulder, from November 12, 2005. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty from March 2003 to March 2004; he also had prior, verified periods of active duty for training (ACDUTRA) from June 1992 to August 1992, and from June 1993 to August 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO granted the Veteran's claim for service connection for impingement syndrome of the left shoulder and awarded a 0 percent (noncompensable) rating, effective March 9, 2004, and denied his claims for service connection for flat feet, for residuals of left knee surgery, and for residuals of right knee surgery.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2006. 

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO granted a higher rating of 20 percent for the Veteran's left shoulder disability, effective April 1, 2010, and continued to deny the claims for service connection for a right knee disability, for a left knee disability, and for flat feet (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

In an April 2011 decision, the Board determined that the Veteran met the criteria for a 20 percent rating forimpingement syndrome of the left shoulder from November 12, 2005, but denied denied a compensable rating prior to that date, as well as denied a rating in excess of 20 percent from that date. At that time, the Board also remanded the claims for service connection for right and left knee disorders and for flat feet for additional evidentiary development.  

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied a compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005 and denied a rating for the disability in excess of 20 percent from that date, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.  

As a final preliminary matter , the Board notes that, in the joint motion, the parties indicated that the Veteran had raised the issue of entitlement to a convalescent rating under 38 C.F.R. § 4.30 based on surgery which was performed on the service-connected left shoulder in October 2008, and directed that the Board ensure that the issue was adequately developed and considered.  

The Board points out that, while the award of paragraph 30 benefits (a temporary rating) could potentially impact the effective date of the rating(s) otherwise assigned for left shoulder disability, the issue is not a component of, does not have a bearing on, the claims for increased ratings on appeal.  On these facts, and as the matter has not been adjudicated by the RO, its is not properly before the Board.  Hence, the matteri is referred to the RO for appropriate action.  


REMAND

At the outset, the Board notes that, in May 2012, the Veteran submitted a personal statement and also a lay statement from his wife concerning his left shoulder symptomatology.  No waiver of intial RO consideration of the evidence has been received; rather, an  accompanying document specifically indicated that the Veteran was requesting that the issues on appeal be remanded to the RO for review and consideration of this newly submitted evidence.  Under these circumstances, a remand of these matters for initial RO consideration of this evidence in connection with the claims on appeal, and for issuance of a supplemental SOC reflecting such consideration, is appropriate.   See 38 C.F.R. § 20.1304 (2011).  See also 38 C.F.R. § 19.31 (2011).

The Board also finds that, in light of points raised in the joint motion for remand, and review of the claims file, further RO action on the claims on appeal is warranted prior to readjucation of the claims.

In the joint motion, the parties indicated that the report of an April 2010 VA examination was deficient for ratings purposes in that the examiner did not provide adequate analysis as to whether the Veteran's complaints of pain and other symptoms associated with the left shoulder disability caused additional functional loss.  The parties cited Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which references DeLuca v. Brown, 8 Vet. App. 202 (1995) as standing for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of 38 C.F.R. § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted that such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

Given the above, and because the record does not otherwise include sufficient clinical findings to evaluate the shoulder disabilities in light of the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board finds that the medical evidence currently of record is inadequate, and that another VA spine examination, with findings responsive to the noted authority is needed to evaluate the each disability underr consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination of the shoulders, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the increased rating claim should include consideration of  38 C.F.R. §§ 4.40 anf 4.45, and DeLuca, as well as  continued consideration of whether any, or any further, staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate. The RO

Accordingly, these matters are hereb  REMANDED to the RO, via the AMC, for the following action:


1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should conduct range of motion testing of the left shoulder, expressed in degrees.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's documented medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should set forth all examination findings, together with the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility

5.   To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

 Otherwise, the RO should adjudicate each claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include full consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, as well as whether any, or any further, staged rating, pursuant to Hart (cited above) is appropriate..  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



